DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed 1/25/2022, with respect to the 35 USC § 112 of claims 1-20 have been fully considered and are persuasive, therefore the rejections have been withdrawn.
Applicant's arguments filed 1/25/2022, with respect to the 35 USC § 102 of claims 1-20 have been fully considered but are not persuasive. Therefore, the rejections have been maintained.
In response to Applicant's argument (page 11, “Independent Claims 1, 8 and 15”), the Examiner respectfully disagrees with the assertion that “Bertran does not disclose converting KPIs or other performance metrics into vectors for detecting anomalous computer performance for individual users” and “Bertran does not disclose ... aggregating pod metrics by individual users”, the Examiner notes that the features upon which applicant relies are not recited in the rejected claims. Specifically, the metrics and vectors, as claimed, relate to the “individual user computer services” [emphasis applied by Examiner], which is not the same is being related to the “individual user” as argued. Although the claims are interpreted in light of the specification, 
In response to Applicant's argument (page 12, paragraph 2), the Examiner respectfully disagrees with the assertion that “claim 1 teaches converting physical device KPI data into logical device KPI vectors for individual users, then combining the logical device KPI vectors by user to create user-specific service KPI vectors”, the Examiner notes that the features upon which applicant relies are not recited in the rejected claims. Specifically, the metrics and vectors, as claimed, relate to the “individual user computer services” [emphasis applied by Examiner], which is not the same is being related to the “individual user” as argued. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant's argument (page 12, paragraph 2), the Examiner respectfully disagrees with the assertion that “Nor does Bertran disclose converting performance metrics into logical or other data vectors” and “Bertran does not disclose vectorization of KPI or other performance metrics for anomaly detection” and submits that Bertran, in addition to the rejections provided 10/26/2021, teaches the metrics are used to generate trend models and an ML model is an object [eg, data structure; wherein the Applicant’s definition of “vector” is a data structure used as input to a model] used to generate a workload model [ie, predicting workloads] (Bertran - p [0092])a and “the forecasting logic 320 may detect anomalies (e.g., detecting slope changes) in the metrics” (Bertran - p [0087]); which are found to provide further support that Bertran meets the limitations as claimed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertran (PGPub No US 2019/0173765, hereafter “Bertran”).
Regarding claims 1, 8 and 15, Bertran discloses: 
computer storage storing KPI computer instructions (Bertran – p [0105]); and the KPI computer instructions configured when executed by KPI circuitry to drive the KPI circuitry as claimed (Bertran – p [0070]; p [0105]); 
physical databases hosting logical databases (Bertran – fig. 1A, item 22; p [0032], “data for multiple tenants may be stored in the same physical database object in tenant database 22 ... tenant data is arranged in the storage medium(s) of tenant database 22 so that data of one tenant is kept logically separate [logical databases] from that of other tenants so that one tenant does not have access to another tenant's data” ; fig. 1B shows a plurality of tenant database 22), generating physical database KPIs, and converting the physical database KPIs into logical database KPI vectors for the individual user computer services (Bertran – [0086], “the computer system 305 (metric detector 310) may identify workload characteristics [logical database KPI vectors] by correlating the monitored metrics of individual tiers [physical database KPIs] with performance service level agreement (SLA) metrics, key performance indicators (KPIs),”; p [0080], “The component level metrics may include measurements of hardware resources of a pod, such as database CPU (db_cpu) measurements, database (db) size, storage area network (SAN) input/output (IO) measurements”);
physical application servers hosting logical application servers (Bertran – [0031], “the application platform [physical application servers] 18 enables the creation, management and execution of one or more applications [logical application servers] developed by the provider”; fig. 1B shows a plurality of application servers), generating physical application server KPIs, and converting the physical application server KPIs into logical application server KPI vectors for the individual user computer services (Bertran – [0070], “supporting the construction of applications provided by the on-demand database service environment ... the hardware or software framework of an app server 288 is configured to execute operations of the services described herein, including performance of the blocks [logical application server KPI vectors] of various methods or processes”; p [0080], “The component level metrics may include measurements of hardware resources of a pod [physical application server KPIs], such as ... application CPU (app_cpu) measurements”);
physical web servers hosting logical web servers (Bertran – [0035], “HTTP server can be implemented as the sole network interface [logical web servers] 20 between the system 16 and the network [physical web servers] 14”; p [0080], “The component level metrics may include measurements of hardware resources of a pod, such as ... application CPU (app_cpu) measurements,”; figs. 1A-1B shows a plurality of systems 16, each with a web server 20; p [0053], teaches using a load balancer [logical web servers]), generating physical web server KPIs, and converting the physical web server KPIs into logical web server KPI vectors for the individual user computer services (Bertran – [0092], “generate models [logical web server KPI vectors] of overall trends of the metrics and TTLs for the various pods [physical web server KPIs]”); and 
a physical KPI server combining the logical database KPI vectors, the logical application server KPI vectors, and the logical web server KPI vectors into user service KPI vectors for the individual user computer services (Bertran – fig. 3, item 305, 330; [0079]-[0080], “the metric detector 310 may monitor and aggregate/compile [combining] various pod metrics”, “component level metrics may include measurements of hardware resources of a pod, such as database CPU (db_cpu) measurements, database (db) size, storage area network (SAN) input/output (IO) measurements, application CPU (app_cpu) measurements”; p [0082], teaches using metric from various tiers; p [0017], “set of metrics, and correlation with performance SLA metrics. Embodiments may include mechanisms to identify drivers that dictate the impact on end-user performance experience based on different workload characteristics”; p [0055], “A user can maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process”), detecting outlier ones of the user service KPI vectors, and indicating individual ones of the computer performance anomalies for ones of the individual computer services based on the detected outlier ones of the user service KPI vectors (Bertran – p [0086], teaches determining metrics [ie, deviations, failures, incidents, indicators which exceed a threshold], in other words).
Regarding claims 2, 9 and 16, Bertran discloses all of the limitations on which this claim depends, further, Bertran discloses the physical databases generating operating system KPIs and integrating the operating system KPIs into the logical database KPI vectors for the individual user computer services (Bertran – p [0086]; p [0089]; p [0095]).
Regarding claims 3 and 10, Bertran discloses all of the limitations on which this claim depends, further, Bertran discloses the physical application servers generating operating system KPIs and integrating the operating system KPIs into the logical application server KPI vectors for the individual user computer services (Bertran – p [0086]; p [0089]; p [0095]).
Regarding claims 4, 11 and 18, Bertran discloses all of the limitations on which this claim depends, further, Bertran discloses the physical web servers generating operating system KPIs and integrating the operating system KPIs into the logical web server KPI vectors for the individual user computer services (Bertran – p [0086]; p [0089]; p [0095]).
Regarding claims 5, 12 and 19, Bertran discloses all of the limitations on which this claim depends, further, Bertran discloses use of TTL (Bertran – p [0077]).
Bertran does not explicitly disclose the physical databases converting the physical database KPIs into the logical database KPI vectors comprises aligning the physical database KPIs in time; the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises aligning the physical application server KPIs in time; and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises aligning the physical web server KPIs in time.
the physical databases converting the physical database KPIs into the logical database KPI vectors comprises aligning the physical database KPIs in time (Brew – p [0004]; p [0027]); the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises aligning the physical application server KPIs in time (Brew – p [0004]; p [0027]); and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises aligning the physical web server KPIs in time (Brew – p [0004]; p [0027]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the aligning of metrics as taught by Brew in Bertran for the expected benefit of employing an indicator of inter-relationship between the respective performance metrics, allowing for a large number of quantized signals to be quickly compared, and simultaneous or closely occurring anomalies identified; further, allowing for data that is not anomalous to be easily ignored and processing requirements may be reduced (Brew – p [0027]).	
Regarding claims 6 and 13, Bertran discloses all of the limitations on which this claim depends, further, Bertran discloses each database is a collection of objects (Bertran – p [0058]).
	Bertran does not explicitly disclose the physical databases converting the physical database KPIs into the logical database KPI vectors comprises converting the physical database KPIs into logical database KPIs; the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises converting the physical application server KPIs into logical application server KPIs; and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises converting the physical web server KPIs into logical web server KPIs.
	Brew teaches the physical databases converting the physical database KPIs into the logical database KPI vectors comprises converting the physical database KPIs into logical database KPIs (Brew – p [0004]; p [0027]); the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises converting the physical application server KPIs into logical application server KPIs (Brew – p [0004]; p [0027]); and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises converting the physical web server KPIs into logical web server KPIs (Brew – p [0004]; p [0027]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize converting of metrics as taught by Brew in Bertran for the expected benefit of allowing for a large number of quantized signals to be quickly compared, and simultaneous or closely occurring anomalies identified; further, allowing for data that is not anomalous to be easily ignored and processing requirements may be reduced (Brew – p [0027]).
Regarding claims 7, 14 and 20, Bertran discloses all of the limitations on which this claim depends, further, Bertran discloses complied/aggregated metrics (Bertran – p [0084]).
the physical databases converting the physical database KPIs into the logical database KPI vectors comprises aggregating logical database KPIs; the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises aggregating logical application server KPIs; and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises aggregating logical web server KPIs.
	Brew teaches the physical databases converting the physical database KPIs into the logical database KPI vectors comprises aggregating logical database KPIs (Brew – p [0004]; p [0050]-[0062]); the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises aggregating logical application server KPIs (Brew – p [0004]; p [0050]-[0062]); and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises aggregating logical web server KPIs (Brew – p [0004]; p [0050]-[0062]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize aggregating of metrics as taught by Brew in Bertran for the expected benefit of identifying the sensitivity associated with a performance metric. (Brew – p [0062]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. To schedule an Examiner interview, applicant is encouraged to contact the Examiner directly at the telephone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 






/LISA E PETERS/Primary Examiner, Art Unit 2862